Filed 5/20/22 P. v. Birdsong CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                 B312410

           Plaintiff and                                     (Los Angeles County
           Respondent,                                       Super. Ct. No. SA072721)

           v.

 PATRICK DWIGHT
 BIRDSONG, JR.,

           Defendant and
           Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, James R. Dabney, Judge. Reversed.
      Adrian K. Panton, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Idan Ivri and Wyatt E. Bloomfield, Deputy
Attorneys General, for Plaintiff and Respondent.
                    ____________________________
       A jury convicted Patrick Dwight Birdsong, Jr. of murdering
Richard Juarez and attempting to murder Richard De la Cruz on
the evening of November 3, 2009.1 After the Legislature enacted
Penal Code section 1170.95, Birdsong filed a petition for
resentencing of his murder conviction.2 He also argued at a
hearing on the petition for resentencing that he should be
resentenced on his attempted murder conviction. Although the
trial court had appointed counsel for Birdsong, the trial court
summarily denied the section 1170.95 petition before any party
filed the briefs contemplated by section 1170.95, subdivision (c).
       Birdsong contends the trial court committed prejudicial
error because the jury was instructed about the natural and
probable consequences doctrine with regard to his attempted
murder conviction. We agree with Birdsong and will reverse the
trial court’s order denying his section 1170.95 petition.

                         BACKGROUND
      “Shortly before 9:00 p.m. on the evening of November 3,
[2009,] Richard Juarez and Richard De la Cruz had been sitting
on a bench in Virginia Avenue Park in Santa Monica, with
companions Chloe McCarty and Ashleigh Rodriguez. De la Cruz
belonged to the Santa Monica 13 gang; Juarez belonged to a gang
in another territory, but was associated with De la Cruz and the
Santa Monica 13 gang. One or two African-American men


      1The jury also convicted Birdsong of street terrorism (see
People v. Martin (July 30, 2014, B239366) [nonpub. opn.] at p. 5
(Martin)), but that conviction is not pertinent to this appeal.

      2   Further statutory references are to the Penal Code.




                                  2
approached the group, one wearing a hooded gray sweatshirt over
a red striped shirt, the other a black sweatshirt; one had a black
beanie hat. One . . . of the men fired several shots, killing Juarez.
       “Witnesses heard about eight or more gunshots, and
multiple muzzle flashes were visible on the dashboard video
recorder of a police car parked nearby on Pico Boulevard. After
the shooting stopped, two men were seen running from the park,
south across Pico Boulevard toward 22nd Street, one wearing a
black sweatshirt, the other wearing a gray zip-up, hooded
sweatshirt. One was wearing a black beanie cap.
       “A police officer who was parked nearby on Pico Boulevard
heard the shots, saw the men running, and followed them in his
car. When he turned onto 22nd Street he could no longer see the
men he had followed, but saw a car parked with its headlights on.
When the car pulled away as he shone his spotlight on it, the
officer followed and stopped the car.
       “After a backup officer arrived he detained the driver and
passenger, [codefendants] Norman Lovan Cole and Sean Alex
Mermer. About 10 minutes later a police dog pulled [Birdsong]
from under a parked van in a residential backyard on 22nd
Street, near where Cole and Mermer had been parked. The
police later found [codefendant] Taaj Zakee Martin hiding under
a tarp in a residential garage nearby on 21st Street. He was
wearing a white T-shirt, jeans, red shoes, but no sweatshirt. The
police found two abandoned handguns nearby, one with a silver
barrel matching the description of the weapon used by one of the
shooters. They also found a black beanie hat and a dark hooded
sweatshirt in the corner of the yard, and a gray sweatshirt under
a car parked on 21st Street. DNA testing linked the beanie cap
and the black sweatshirt to Birdsong, with Mermer as a minor




                                 3
contributor to the DNA on the cap. Gunshot residue was found
on Martin and Birdsong, indicat[ing] their recent contact with or
close proximity to a gun that had been fired.
       “A search of the car revealed a cellphone registered to
Martin, with DNA connecting Martin to it. Another phone found
in the car was registered to Mermer’s mother, at an address in
Lancaster. Birdsong’s fingerprints were on the Mermer phone,
and on the car’s front and rear passenger doors.
       “De la Cruz, Rodriguez, and McCarty were unable to
identify any of the [defendants].”3 (Martin, supra, B239366 at pp.
3-4.)
       All four defendants—Cole, Mermer, Martin, and
Birdsong—were charged with murdering Juarez and attempting
to murder De la Cruz, Rodriguez, and McCarty.4 ( Martin, supra,
B239366 at p. 4.) The jury convicted all four defendants of the
first degree murder of Juarez and of the attempted premeditated
murder of De la Cruz. (Id. at p. 5.) The jury concluded that
Birdsong had not personally and intentionally discharged a
firearm that caused Juarez’s death, “[b]ut as to each of the four
defendants[, the jury] found . . . to be true that a principal in the
crime personally and intentionally discharged a firearm that
caused Juarez’s death, and that the offense was committed for
the benefit of, at the direction of, or in association with a criminal

      3 As did the parties in their briefs, we draw this factual
recitation from the background section of the opinion in
Birdsong’s direct appeal.

      4 Three of the defendants were also charged with street
terrorism, and one of the defendants was charged with another
murder that happened the same day. (Martin, supra, B239366 at
p. 4.) None of those charges is relevant to this appeal.




                                  4
street gang with the specific intent to promote, further[,] or assist
in criminal conduct by gang members.” (Id. at p. 5.)
      We ordered the abstract of judgment corrected as to one of
Birdsong’s codefendants, but otherwise affirmed the defendants’
convictions on their direct appeal. ( Martin, supra, B239366 at p.
41.)
      “Effective January 1, 2019, the Legislature passed Senate
Bill 1437 ‘to amend the felony murder rule and the natural and
probable consequences doctrine, as it relates to murder, to ensure
that murder liability is not imposed on a person who is not the
actual killer, did not act with the intent to kill, or was not a
major participant in the underlying felony who acted with
reckless indifference to human life.’ [Citation.] In addition to
substantively amending sections 188 and 189 of the Penal Code,
Senate Bill 1437 added section 1170.95, which provide[d] a
procedure for convicted murderers who could not be convicted
under the law as amended to retroactively seek relief.” (People v.
Lewis (2021) 11 Cal.5th 952, 959 (Lewis).)
      On October 16, 2020, Birdsong filed a petition under
section 1170.95 alleging that: (1) a complaint, information, or
indictment was filed against him that allowed the prosecution to
proceed under a theory of felony murder or murder under the
natural and probable consequences doctrine; (2) at trial, he was
convicted of first or second degree murder pursuant to one of
those two doctrines; (3) he could not now be convicted of first or
second degree murder because of changes made to sections 188
and 189 effective January 1, 2019; and (4) requesting the
appointment of counsel.
      The trial court appointed counsel for Birdsong by order
dated October 19, 2020, and set the matter for hearing on




                                  5
December 7, 2020. On December 7, 2020, the People requested
and the trial court granted an extension of time to file a response
to Birdsong’s petition. On February 5, 2021, the People again
requested an extension of time to respond to Birdsong’s petition,
and the trial court granted that request to April 21, 2021.
       The trial court heard the matter on April 21, 2021. The
trial court indicated that section 1170.95, subdivision (a) does not
apply to attempted murder and that “as to the actual murder,
[Birdsong] was either the actual killer or an aid[e]r or abettor in
the actual killing and not—[the jury was not] instructed on felony
murder or on the natural and probable consequences as to that
count.” Birdsong’s counsel indicated on the record that denying
the petition before the People filed a response and Birdsong filed
a reply was improper and that the question of the applicability of
section 1170.95 to attempted murder convictions was currently
pending before the California Supreme Court.
       The trial court denied Birdsong’s petition and entered the
following minute order: “The court has read and considered the
defense’s petition for resentencing pursuant to Penal Code
section 1170.95, the People’s response and other case
information. [¶] The court denies the defense’s petition pursuant
to Penal Code section 1170.95 based on the jury instructions that
were given at the time of trial.”
       Birdsong filed a timely notice of appeal.
       In July 2021, the Supreme Court issued its opinion in
Lewis, supra, 11 Cal.5th 952. In that opinion, the court
concluded that “petitioners are entitled to the appointment of
counsel upon the filing of a facially sufficient petition [citation]
and that only after the appointment of counsel and the
opportunity for briefing may the superior court consider the




                                 6
record of conviction to determine whether ‘the petitioner makes a
prima facie showing that he or she is entitled to relief.’ ” (Id. at p.
957.) The trial court’s failure to appoint counsel and afford a
petitioner the opportunity to brief the section 1170.95 petition,
the Supreme Court concluded, is subject to a harmless error
analysis under People v. Watson (1956) 46 Cal.2d 818 (Watson).
(Lewis, at pp. 957-958.)
       On October 5, 2021, the Governor signed Senate Bill No.
775 (S.B. 775), which became effective January 1, 2022. S.B. 775
amended section 1170.95 to include as eligible for resentencing
persons convicted of “attempted murder under the natural and
probable consequences doctrine.” (Stats. 2021, ch. 551, § 2, subd.
(a); § 1170.95, subd. (a).)

                           DISCUSSION
       The parties agree that the trial court erred when it denied
Birdsong’s petition before the People responded and before
Birdsong had an opportunity to reply. We also agree. (§ 1170.95,
subd. (c); Lewis, supra, 11 Cal.5th at p. 957.)
       The question on this appeal is whether under Watson,
supra, 46 Cal.2d 818, that error prejudiced Birdsong. (See Lewis,
supra, 11 Cal.5th at pp. 957-958.)
       A. Murder
       Birdsong does not contend here—nor could he—that the
trial court’s conclusion regarding his murder conviction was
prejudicial. The jury was instructed on implied malice for first
and second degree murder with CALCRIM No. 520, which
contains the words “natural and probable consequences.” But
other courts have pointed out that although that instruction
contains the words “natural and probable consequences,” the
language is a “distinctly different concept[ ]” in the context of




                                  7
implied malice. (People v. Soto (2020) 51 Cal.App.5th 1043, 1056,
disapproved on another ground in Lewis, supra, 11 Cal.5th 952.)
“This distinction . . . is critical because potential relief under
section 1170.95 extends only to those convicted . . . by operation
of the natural and probable consequence doctrine or of felony
murder.” (Soto, at p. 1056.) To find implied malice murder, the
jury must have concluded that Birdsong “knew his act was
dangerous to human life” and that he “deliberately acted with
conscious disregard for human life.” (CALCRIM No. 520.) “The
natural and probable consequences doctrine, by contrast, is a
theory of liability by which an aider and abettor who intends to
aid a less serious crime can be convicted of a greater crime. This
doctrine comes into play when ‘an accomplice assists or
encourages a confederate to commit one crime, and the
confederate commits another, more serious crime (the nontarget
offense).’ ” (Soto, at p. 1058.)
       Birdsong’s ineligibility as a matter of law for resentencing
under section 1170.95 for his murder conviction renders the trial
court’s error harmless as to that count. (See Watson, supra, 46
Cal.2d at p. 836.)
       B. Attempted Murder
       Birdsong argues that because the jury was instructed on
the natural and probable consequences doctrine and because
there is no way to determine from the jury’s verdicts whether
they convicted him of attempted murder based on that theory,
the trial court’s order denying his section 1170.95 petition was
prejudicial. The People argue that the jury’s conclusion that the
attempted murder was premeditated renders Birdsong ineligible
as a matter of law for relief under section 1170.95 based on his
attempted murder conviction.




                                 8
        The jury was instructed that it could find Birdsong guilty of
attempting to murder McCarty, De la Cruz, and Rodriguez only if
it first found him guilty of murdering Juarez, that “[d]uring the
commission of murder of Richard Juarez a coparticipant in that
murder of Richard Juarez committed the crime of attempted
murder of Chloe McCarty, Richard De [l]a Cruz[,] and Ashleigh
Rodriguez,” and “[u]nder all the circumstances, a reasonable
person in [his] position would have known that the commission of
attempted murder of . . . McCarty, . . . De [l]a Cruz[,] and . . .
Rodriguez was a natural and probable consequence of the
commission of” Juarez’s murder. The instruction told the jury
that “[a] coparticipant in a crime is the perpetrator or anyone
who aided and abetted the perpetrator.” (Original italics.) And it
told the jury that “[a] natural and probable consequence is one
that a reasonable person would know is likely to happen if
nothing unusual intervenes.” (Original italics.)
        The jury in this matter found that the allegation that
Birdsong had personally and intentionally discharged a firearm
causing Juarez’s death was not true. But the jury also separately
concluded that Birdsong had personally and intentionally
discharged a firearm for purposes of section 12022.53, subdivision
(c).5
        The People highlight the jury’s finding that the attempted
murder was “committed willfully, deliberately[,] and with
premeditation.” The People explain that the jury was instructed
with CALCRIM No. 601 that “[t]he defendants acted willfully if


      5We granted the People’s request for judicial notice of
portions of the record in Birdsong’s underlying appeal. On our
own motion, we take judicial notice of the entire record in case
number B239366.




                                 9
they intended to kill when they acted. The defendants
deliberated if they carefully weighted the considerations for and
against their choice and, knowing the consequences, decided to
kill. The defendants premeditated if they decided to kill before
acting.” (Original italics.)
       The People argue that “[t]he key phrase in this instruction
is ‘the defendants.’ At the time of appellant’s trial,” the People
argue, “juries were generally permitted to find a premeditation
allegation true as to an attempted murder under a natural and
probable consequences theory, even if the defendant did not
personally premeditate. [Citation.] Instructions permitting this
result stated that the jury could find the premeditation allegation
true if ‘[t]he defendant and/or a principal’ acted willfully and
with premeditation and deliberation in the attempted murder,
and told the jury to consider ‘if either the defendant or a principal
or both of them acted with that state of mind.’ ” (Original italics.)
       We disagree with the People’s argument. It is clear that
the jury was instructed that the “defendants” acted a certain way
if the jury drew certain other conclusions. And we recognize that
absent evidence to the contrary, jurors are generally presumed to
have followed the court’s instructions. (People v. Washington
(2017) 15 Cal.App.5th 19, 26.) Relying on that presumption,
however, we must presume that the jury read and followed the
entire instruction, which includes this language: “If you find the
defendants guilty of attempted murder . . . , you must then decide
whether the People have proved the additional allegation that
the attempted murder was done willfully, and with deliberation
and premeditation.” (Italics added.)
       The construction of the instruction on deliberation and
premeditation, then, required the jury to first determine whether,




                                 10
under any theory presented, Birdsong was guilty of attempted
murder. And the instruction regarding attempted murder would
have allowed the jury to reach its conclusion based on attempted
murder as a natural and probable consequence of Birdsong
having aided and abetted someone else murdering a different
person.6
      While we view this case as close, we cannot say based on
the arguments before us that Birdsong is ineligible for relief as a
matter of law for section 1170.95 relief as to his attempted
murder conviction. The trial court’s error as to that count was
not harmless. (See Watson, supra, 46 Cal.2d at p. 836.)




      6 We also note that the allegation the jury found true was
that “the aforesaid attempted murder was committed willfully,
deliberately[,] and with premeditation,” and not that a specific
defendant or the “defendants” had done so. The distinction is
obviously technical, but the consequences are substantial under
the circumstances. It appears to be an exercise in judicial
factfinding at this point to try to parse out the jury’s
understanding of CALCRIM No. 601 based on the verdict forms
as drafted and completed in this case. (See People v. Duchine
(2021) 60 Cal.App.5th 798, 816.)




                                11
                           DISPOSITION
       The trial court’s order is reversed. The matter is remanded
for further proceedings consistent with this opinion.
       NOT TO BE PUBLISHED




                                          CHANEY, J.

We concur:



             BENDIX, Acting P. J.



             MORI, J.*




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                12